UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA
__________________________________________
                                           )
MARY E. CHAMBERS,                          )
                                          )
            Plaintiff,                    )
                                          )
      v.                                  )  Civil Action No. 14-2032 (RBW)
                                          )
DISTRICT OF COLUMBIA,                     )
                                          )
            Defendant.                    )
__________________________________________)

                                        MEMORANDUM OPINION

         The plaintiff, Mary E. Chambers, filed her amended complaint against the defendant, the

District of Columbia (the “District”), on November 13, 2015, alleging that the District retaliated

against her for filing a charge of discrimination with the Equal Employment Opportunity

Commission (“EEOC”) in 2011, discriminated against her on the basis of her gender and age,

and created a hostile work environment in violation of Title VII of the Civil Rights Act of 1964,

42 U.S.C. §§ 2000e-2 to -17 (2012) (“Title VII”) and the Age Discrimination in Employment

Act, 29 U.S.C. § 623 (2012) (“ADEA”). 1 Amended Complaint (“Am. Compl.”) ¶¶ 1, 10–15.

Currently before the Court is Defendant the District of Columbia’s Motion to Dismiss the

Amended Complaint or, in the Alternative, Motion for Summary Judgment (“Def.’s Mot.”).




1
  The plaintiff also alleges a violation of the Civil Rights Act of 1991, 42 U.S.C. § 1981(a). See Am. Compl. ¶ 1.
Section 1981(a), however, only “proscribe[s] discrimination in the making or enforcement of contracts against, or in
favor of, any race.” Gratz v. Bollinger, 539 U.S. 244, 276 n.23 (2003) (emphasis added); see also 42 U.S.C.
§ 1981(a) (“All persons within the jurisdiction of the United States shall have the same right in every State and
Territory to make and enforce contracts, . . . as is enjoyed by white citizens, and shall be subject to like punishment,
pains, penalties, taxes, licenses, and exactions of every kind, and to no other.”). Nowhere in her Amended
Complaint does the plaintiff allege discrimination based on race, or include any reference to race whatsoever. See
generally Am. Compl. Accordingly, the Court will dismiss without prejudice any claims of discrimination asserted
by the plaintiff pursuant to § 1981(a).
Upon careful consideration of the parties’ submissions, 2 the Court concludes for the following

reasons that it must grant the District’s motion.

                                           I.       BACKGROUND

         The plaintiff is a Support Enforcement Specialist in the Child Support Services Division

of the District’s Office of the Attorney General. Am. Compl. ¶ 3. According to the plaintiff, the

Office of the Attorney General

         permitt[ed] male employees under the age of 40 years to transfer to other
         departments and receive[] incentive awards and special awards after their
         transfers[,] but denied [the plaintiff] and another female employee the same
         opportunity to transfer to other units or receive incentive awards and special
         awards. . . . [A] male co-worker had communication and performance issues with
         customers but was not disciplined[,] but [the plaintiff] was disciplined because she
         had filed a charge of employment discrimination with the EEOC.

Id. ¶ 10.

         On March 4, 2011, the plaintiff filed a charge of discrimination with the EEOC and the

District’s Office of Human Rights, alleging that she was discriminated against based on her

gender and retaliated against for filing a prior charge of discrimination in August 2010. 3 Def.’s

Mot., Exhibit (“Ex.”) 1 (Charge of Discrimination No. 570-2011-00598) at 3. On August 14,

2014, the EEOC mailed to the plaintiff a Dismissal and Notice of Rights, in which the plaintiff

was informed that “the EEOC [wa]s closing its file on th[e] charge[s she had filed] . . . [because,


2
  In addition to the filings previously identified, the Court considered the following submissions in reaching its
decision: (1) the District’s Memorandum of Points and Authorities in Support of Defendant the District of
Columbia’s Motion to Dismiss the Amended Complaint or, in the Alternative, Motion for Summary Judgment
(“Def.’s Mem.”); (2) Plaintiff Mary Elizabeth Chambers’ Memorandum in Opposition to Defendant District of
Columbia’s Motion to Dismiss the Amended Complaint and Objection to the Motion for Summary Judgment (“Pl.’s
Opp’n”); and (3) the Defendant’s Reply in Support of its Motion to Dismiss or for Summary Judgment (“Def.’s
Reply”).
3
  In her Amended Complaint, the plaintiff states that she “alleg[ed] violations of Title VII and the ADEA” and
discrimination based on gender, age, and retaliation in her charge of discrimination, Am. Compl. ¶¶ 8, 10, but on
that document, the plaintiff checked only the boxes for discrimination under Title VII, not the ADEA, see Def.’s
Mot., Ex. 1 (Charge of Discrimination No. 570-2011-00598) at 1, and checked only the boxes for discrimination
based on “sex” and “retaliation,” not the box for “age,” see id., Ex. 1 (Charge of Discrimination No. 570-2011-
00598) at 3.

                                                         2
b]ased upon its investigation, the EEOC [wa]s unable to conclude that the information obtained

establishes violations of the statutes.” Complaint (“Compl.”), Ex. 1 (Dismissal and Notice of

Rights No. 570-2011-00598) at 1.

         On November 20, 2014, the plaintiff filed her Complaint in this case. 4 Id. at 1. On

October 23, 2015, the Court granted the District’s 5 motion to dismiss all of the plaintiff’s claims

pursuant to Federal Rule of Civil Procedure 12(b)(6), but did so without prejudice. Order at 1–2

(Oct. 23, 2015), ECF No. 15. Specifically, the Court noted that it was “unable to discern a

factual predicate for any of the plaintiff’s claims,” id. at 4, and offered the plaintiff the

opportunity to amend her Complaint, id. at 10. The plaintiff then filed her Amended Complaint

on November 13, 2015, alleging discrimination based on gender and age, the creation of a hostile

work environment, and retaliation. Am. Compl. ¶¶ 1, 10–15.

                                     II.      STANDARD OF REVIEW

         A Rule 12(b)(6) motion tests whether a complaint “state[s] a claim upon which relief can

be granted.” Fed. R. Civ. P. 12(b)(6). “To survive a motion to dismiss [under Rule 12(b)(6)], a

complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is

plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007)). A claim is facially plausible “when the plaintiff pleads

factual content that allows the court to draw [a] reasonable inference that the defendant is liable

for the misconduct alleged.” Id. (citing Twombly, 550 U.S. at 556). While the Court must

“assume [the] veracity” of any “well-pleaded factual allegations” in a complaint, conclusory


4
 This case was originally filed in the United States District Court for the District of Maryland, which transferred the
case to this Court. See Compl. at 1. Although the plaintiff was initially representing herself, she is now represented
by counsel.
5
 The plaintiff filed her original Complaint against the District of Columbia Office of the Attorney General and Irvin
Nathan, in his prior official capacity as the Attorney General of the District of Columbia. See Compl. at 1. The
plaintiff filed her Amended Complaint against only the District of Columbia. See Am. Compl. at 1.

                                                           3
allegations “are not entitled to the assumption of truth.” Id. at 679. Thus, “[t]hreadbare recitals

of the elements of a cause of action, supported by mere conclusory statements, do not suffice.”

Id. at 678 (citing Twombly, 550 U.S. at 555). “In determining whether a complaint states a

claim, the court may consider the facts alleged in the complaint, documents attached thereto or

incorporated therein, and matters of which it may take judicial notice.” Abhe & Svoboda, Inc. v.

Chao, 508 F.3d 1052, 1059 (D.C. Cir. 2007) (citation omitted).

                                                III.      ANALYSIS

A.       The Plaintiff’s Age Discrimination & Hostile Work Environment Claims

         The District moves to dismiss the plaintiff’s age discrimination claim, contending that

she failed to exhaust her administrative remedies as to this claim. See Def.’s Mem. at 4.

Specifically, the District argues that the plaintiff’s age discrimination claim fails as a matter of

law because she did not include it in her administrative charge of discrimination, as “[t]here is no

claim, explicit or implied, in the [c]harge of [d]iscrimination relating to age.” Id. The Court

agrees with the District that the plaintiff did not exhaust her administrative remedies as to her age

discrimination claim, and further concludes that the plaintiff failed to exhaust her administrative

remedies as to her hostile work environment claim as well. 6


6
  The Court notes that, in support of its motion to dismiss, the District attached as an exhibit the plaintiff’s charge of
discrimination, see Def.’s Mot., Ex. 1 (Charge of Discrimination No. 570-2011-00598) at 1–3, which is not
incorporated in the plaintiff’s Amended Complaint, see generally Am. Compl. The defendant has moved to dismiss
the plaintiff’s Amended Complaint or, in the alternative, for summary judgment. See Def.’s Mot at 1. The Court is
limited in its consideration of a Rule 12(b)(6) motion to “the facts alleged in the complaint, documents attached
thereto or incorporated therein, and matters of which it may take judicial notice,” Abhe, 508 F.3d at 1059. If
“matters outside the pleadings are presented to and not excluded by the court, the motion [to dismiss] shall be
treated as one for summary judgment and disposed of as provided in Rule 56.” Fed. R. Civ. P. 12(d). Where, as
here, the defendant alleges a failure to exhaust administrative remedies under the ADEA, the Court, in addition to
the pleadings, may consider the plaintiff’s charge of discrimination without converting the motion to dismiss
because this document is “a public document of which a court may take judicial notice.” Ahuja v. Detica Inc., 742
F. Supp. 2d 96, 103 (D.D.C. 2010) (citation omitted); see also Abhe, 508 F.3d at 1059 (stating that a court may
properly consider “matters of which it may take judicial notice” when resolving a Rule 12(b)(6) motion).
Accordingly, because the Court considers the charge of discrimination for the sole purpose of determining whether
these claims should be dismissed because the plaintiff failed to exhaust her administrative remedies, the Court need
not to convert the District’s motion to dismiss into a motion for summary judgment.

                                                            4
       “Before suing under either the ADEA or Title VII, an aggrieved party must exhaust his

[or her] administrative remedies by filing a charge of discrimination with the EEOC within 180

days of the alleged discriminatory incident.” Washington v. Wash. Metro. Area Transit Auth.,

160 F.3d 750, 752 (D.C. Cir. 1998). “[A]s the D.C. Circuit has emphasized: ‘Allowing a

complaint to encompass allegations outside the ambit of the predicate EEOC charge would

circumvent the EEOC’s investigatory and conciliatory role, as well as deprive the charged party

of notice of the charge, as surely as would an initial failure to file a timely EEOC charge.’”

Singleton v. Potter, 402 F. Supp. 2d 12, 32 (D.D.C. 2005) (quoting Marshall v. Fed. Express

Corp., 130 F.3d 1095, 1098 (D.C. Cir. 1997)). This exhaustion requirement is not a “mere

technicality,” but “serves the important purposes of giving the charged party notice of the claim

and narrow[ing] the issues for prompt adjudication and decision.” Park v. Howard Univ., 71
F.3d 904, 907 (D.C. Cir. 1995) (alteration in original) (internal quotation marks omitted).

       The Court concludes that the plaintiff’s age discrimination and hostile work environment

claims must be dismissed because her “charge not only lacks the words ‘hostile work

environment’ [and ‘age discrimination,’] but also lacks any factual allegations supporting such

[ ] claim[s].” Id. at 908. In her charge of discrimination, the plaintiff alleged only that (1) male

co-workers were treated more favorably with regard to discipline and department transfers; and

(2) the plaintiff was retaliated against when her “caseload was taken from [her] and [she] was

reassigned to another unit without . . . proper training.” Def.’s Mot., Ex. 1 (Charge of

Discrimination No. 570-2011-00598) at 3. Therefore, the plaintiff’s charge of discrimination

lacks any reference to age discrimination or a hostile work environment. See id., Ex. 1 (Charge

of Discrimination No. 570-2011-00598) at 3.




                                                  5
       Nevertheless, the plaintiff contends that the inclusion in the charge of discrimination of

her date of birth and the year she was hired by the District sufficed to put the District on notice

that she was alleging age discrimination. Pl.’s Opp’n at 4. The Court disagrees that the

inclusion of this information put the District on notice of a claim of age discrimination,

particularly given the fact that the plaintiff concluded her allegations by designating the specific

type of discrimination she believed she had suffered, without mentioning age discrimination or

saying anything about having been subjected to a hostile work environment, see Def.’s Mot., Ex.

1 (Charge of Discrimination No. 570-2011-00598) at 3 (“I believe I have been discriminated

against based on my sex (Female) and retaliated against, in violation of Title VII of the Civil

Rights Act of 1964, as amended.”); see also Park, 71 F.3d at 908 (concluding that a statement

alleging discrimination based on national origin “cannot be read to encompass a hostile work

environment claim”).

       Finally, the plaintiff argues that the District’s argument regarding her alleged failure to

exhaust administrative remedies as to her age discrimination claim is erroneous because the

plaintiff “filed an additional charge of employment discrimination with the EEOC [in 2016] in

which she alleged acts of retaliation and disability discrimination,” Pl.’s Opp’n at 3; see also id.,

Ex. 1 (Charge of Discrimination No. 570-2016-01667) at 1, and that she “inten[ds] to amend the

Amended Complaint to include these additional allegations of employment discrimination,” id.

at 3. This 2016 charge of discrimination, however, only alleges discrimination based on

disability and retaliation, and does not contain any factual allegations regarding age

discrimination or a hostile work environment. See id., Ex. 1 (Charge of Discrimination No.

570-2016-01667) at 1 (alleging disability discrimination and a breach of confidentiality

regarding the plaintiff’s disability status). Accordingly, even if the plaintiff subsequently



                                                  6
amends her Amended Complaint to include the allegations of discrimination included in the

2016 charge of discrimination, that amendment would not cure the plaintiff’s failure to exhaust

her administrative remedies with respect to her current age discrimination and hostile work

environment claims. Therefore, the plaintiff’s age discrimination and hostile work environment

claims must be dismissed because the plaintiff did not file a charge of discrimination alleging

age discrimination and a hostile work environment within 180 days of the alleged discriminatory

incident. See Washington, 160 F.3d at 752. The Court will dismiss these claims with prejudice

because “the allegation of other facts consistent with the [Amended Complaint] could not

possibly cure the [failure to exhaust administrative remedies].” Firestone v. Firestone, 76 F.3d
1205, 1209 (D.C. Cir. 1996) (quoting Jarrell v. U.S. Postal Serv., 753 F.2d 1088, 1091 (D.C. Cir.

1985)); see also Demissie v. Starbucks Corp. Office & Headquarters, 19 F. Supp. 3d 321, 325

(D.D.C. 2014) (dismissing the plaintiff’s Title VII claims with prejudice due to her failure to

exhaust administrative remedies); Maggio v. Wisc. Ave. Psychiatric Ctr., Inc., 987 F. Supp. 2d
38, 42 (D.D.C. 2013) (dismissing the plaintiff’s retaliation claim with prejudice due to his failure

to exhaust his administrative remedies).

B.     The Plaintiff’s Retaliation Claim

       Title VII also makes it unlawful “for an employer to discriminate against any of his

employees . . . because [the employee] has opposed any practice made an unlawful employment

practice by this subchapter, or because [s]he has made a charge, testified, assisted, or participated

in any manner in an investigation, proceeding, or hearing under this subchapter.” 42 U.S.C.

§ 2000e–3(a). To plead unlawful retaliation, the plaintiff must allege sufficient facts from which

it can be reasonably inferred that: (1) she engaged in protected activity opposing discrimination;

(2) she suffered a materially adverse employment action by her employer; and (3) there was “a



                                                 7
causal link between the protected activity and the adverse action.” Hamilton v. Geithner, 666
F.3d 1344, 1357 (D.C. Cir. 2012) (quoting Woodruff v. Peters, 482 F.3d 521, 529 (D.C. Cir.

2007)). “For purposes of establishing a prima facie case of retaliation, ‘[t]emporal proximity can

indeed support an inference of causation, but only where the two events are very close in time.’”

Id. (quoting Woodruff, 482 F.3d at 529). Although the Supreme Court has approved of circuit

court decisions that found three and four months too temporally remote to establish causation,

see Clark Cty. Sch. Dist. v. Breeden, 532 U.S. 268, 273–74 (2001) (per curiam) (citations

omitted) (noting that “the temporal proximity must be ‘very close’” to establish causality), the

District of Columbia Circuit “evaluate[s] the specific facts of each case to determine whether

inferring causation is appropriate,” Hamilton, 666 F.3d at 1358.

       The District moves to dismiss the plaintiff’s retaliation claim on the ground that the

plaintiff failed to establish causation because the six-month period between March 4, 2011, the

date the plaintiff filed her charge of discrimination, see Def.’s Mot., Ex. 1 (Charge of

Discrimination No. 570-2011-00598) at 3, and October 2011, when the first alleged retaliatory

action occurred, see Am. Compl. ¶ 11, is “too attenuated to even support an inference of

retaliation,” Def.’s Mot. at 7. In response, the plaintiff acknowledges the three elements required

to establish a prima facie case of retaliation, see Pl.’s Opp’n at 18, but her only argument as to

causality is her conclusory statement that “[t]here is a causal connection between these adverse

employment actions [alleged in the Amended Complaint] and [the plaintiff’s] protected activity,”

id. at 19. “But [the] plaintiff does not go on to identify any facts alleged in [her] complaint that

could give rise to a[n inference of retaliation], and raising conclusory suspicions in an opposition

to a motion [to dismiss] will not suffice.” Diaby v. Bierman, 795 F. Supp. 2d 108, 112 (D.D.C.

2011) (dismissing without prejudice the plaintiff’s cause of action to quiet title and cause of



                                                  8
action for wrongful foreclosure); see also Lempert v. Rice, 956 F. Supp. 2d 17, 29 (D.D.C. 2013)

(granting the defendant’s motion to dismiss the plaintiff’s fraud claim because the plaintiff’s

“conclusory argument asserted in his opposition brief . . . is entirely without support”).

Accordingly, the Court will dismiss the plaintiff’s retaliation claim without prejudice.

                                           IV.      CONCLUSION

           For the foregoing reasons, the Court concludes that it must dismiss with prejudice the

plaintiff’s claims of discrimination based on her age and hostile work environment because the

plaintiff failed to exhaust her administrative remedies as to these claims by filing a charge of

discrimination alleging age discrimination and a hostile work environment within 180 days of

the alleged discriminatory incident, a deficiency that cannot be cured. The Court further

concludes that it must dismiss without prejudice the plaintiff’s claims of retaliation and a

violation of 42 U.S.C. § 1981 because the plaintiff failed to plead a prima facie case as to these

claims. 7

           SO ORDERED this 6th day of April, 2017. 8



                                                                       REGGIE B. WALTON
                                                                       United States District Judge




7
 The District has withdrawn its argument seeking dismissal of the plaintiff’s gender discrimination claim. See
Def.’s Reply at 1.
8
    The Court will contemporaneously issue an Order consistent with this Memorandum Opinion.

                                                         9